DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 8-9, 11-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,518,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘593 patent in that they both recite:
Claim 1 of the Application
Claim 1 of the ‘518 Patent
1. Smartcard comprising: 


a first metal layer with a first slit for functioning as a first coupling frame; and 

a second metal layer with a second slit for functioning as a second coupling frame.
1. A method of manufacturing a smartcard having a card body, comprising: 

providing a portion of the card body as a subassembly having two metal layers and a dielectric layer disposed between and joined by laminating to the two metal layers; 

wherein: at least one of the two metal layers is 


	As can be seen, though the claimed languages are not identical, it would have been obvious that claim 1 of the ‘518 recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claims 2-3 are rejected in view of claim 1 of the ‘518 patent. 
	Claim 4 is rejected in view of claim 1 of the ‘518 patent.
	Claims 5, 19 are rejected in view of claims 7-8 of ‘518 patent. 
Claim 6 is rejected in view of claims 1 and 9 of the ‘518 patent. 
Claim 8 is rejected in view of claim 1 and 7 of the ‘518 patent (chip module disposed in the “recess” portion of the smart card). 
	Claim 9 is rejected in view of claims 1, 2 and 5 of the ‘518 patent.
Claim 11 is rejected in view of claims 1,3 and 4 of the ‘518 patent.
Claim 12 is rejected in view of claims 1,3 and 5 of the ‘518 patent.
Claim 13 is rejected in view of claims 1, 14 and 15 of the ‘518 patent.
Claim 14 is rejected in view of claims 1 and 6 of the ‘518 patent.
Claim 16 is rejected in view of claims 1, 3 and 9 of the ‘518 patent.
Claim 17 is rejected in view of claims 1,3 and 4 of the ‘518 patent.
Claim 18 is rejected in view of claims 1,3 and 4 of the ‘518 patent.

Claims 10 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,518,518 in view of Boyanov et al. (Boyanov et al. – 2017/0207120; herein after “Boyanov”).
Regarding claims 10 and 20, see the discussions regarding claim 1. The claim differs in calling for 
the smartcard of claim 1, wherein: the first metal layer is a front card body and has a thickness of 760 pm to 800 pm; and the second metal layer is a rear card body and has a thickness of 300 pm to 400 pm.  
	However, this claimed limitation is not new. Reference to Boyano is cited as an evidence showing the conventionality of an antenna having a dielectric layer which can be mad of polymer, phosphosilicate glass, fluorosilicae (SiOF) glass, organosilicae (SiOCH) glass, etc. The dielectric layer can be formed using chemical vapor deposition (CVD), sputtering, spin-on or 
In light of Boyano’s teachings, it would have been obvious to implement the metal layers having thickness in the range of hundreds pm using the deposition method in the system as taught by the ‘518 patent. The modification allows thin dielectric layers to be formed in order to reduce the overall thickness of the multilayer antenna which is well within the skill levels and expectations of an ordinary skilled artisan. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, and 11-13 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Lee et al. (Lee et al. – 2014/0131783; herein after referred to as “Lee”.
Regarding claim 1, Lee discloses a smartcard comprising (Lee; par. 0107, 0109, 0111 – memory card with memory chip): 

Regarding claim 9, Lee discloses tThe smartcard of claim 1, wherein: the second slit in the second metal layer is an elongated, contoured or looped slit (S2), or multiple slits (S) (Lee; par. 0107, 0109, 0111 – memory card with memory chip; figures 1A, 1B, par. 0025, 0026, 0027 – first metal layer 11 having slit SL1, metal layer 13 having slit SL2).  
Regarding claim 11, Lee discloses a metal smartcard comprising: two coupling frames joined with one another (Lee; par. 0107, 0109, 0111 – memory card with memory chip; figures 1A, 1B, par. 0025, 0026, 0027 – first metal layer 11 having slit SL1, metal layer 13 having slit SL2).  
Regarding claim 12, Lee discloses the metal smartcard of claim 11, wherein: the coupling frames are each metal layers having a slit; and at least one of the coupling frames has an opening for accepting a transponder chip module.  
Regarding claim 13, Lee discloses a metal smartcard comprising: a front card body (FCB) which is a metal layer having a module opening for accepting a transponder chip module and a first slit that allows the front card body to perform as a coupling frame; and a rear card body (RCB) which is a metal layer having a second slit that allows the rear card body to perform as a coupling frame (Lee; par. 0107, 0109, 0111 – memory card with memory chip; figures 1A, 1B, 3A-3B, 5A-5B, 6A-6B, par. 0025, 0026, 0027 – first metal layer 11 having slit SL1, metal layer 13 having slit SL2).  
Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
(i) the smartcard of claim 1, wherein: the first slit is located in a different position, orientation or shape than the second slit so that the slits of the layers are not aligned with one another (claim 7).  
ii. the metal smartcard of claim 13, wherein: the rear card body has at least one recess for accommodating at least one of a magnetic stripe, a signature panel and a hologram (claim 15).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.